Citation Nr: 9907396	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran also completed an appeal 
of the RO's July 1995 denial of his claim for service 
connection for residuals of Agent Orange exposure, but he 
withdrew that issue from consideration during his November 
1998 VA video conference hearing.  See 38 C.F.R. § 20.204(c) 
(1998).

During his November 1998 hearing, the veteran raised the 
issue of entitlement to service connection for a back 
disorder as secondary to PTSD.  The Board has jurisdiction 
over the issue of entitlement to service connection for a 
back disorder on a direct service connection basis and has 
decided that issue in the decision below.  However, in view 
of the veteran's contentions that service connection is 
warranted on a different factual basis and the fact that the 
Board is remanding the issue of entitlement to service 
connection to PTSD to the RO for further development, the 
Board refers the issue of entitlement to service connection 
for a back disorder as secondary to PTSD to the RO for 
appropriate action.

The Board also observes that, in August 1997, the veteran's 
representative submitted a Notice of Disagreement with an 
October 1996 rating decision granting a 30 percent evaluation 
for the veteran's service-connected stomach disorder.  To 
date, however, the RO has not issued a Statement of the Case 
in response to this submission; as such, a Statement of the 
Case, with a summary of the veteran's appellate rights and 
responsibilities, should be issued.  See 38 C.F.R. § 19.28 
(1998).

The claims of entitlement to service connection for PTSD, a 
bilateral shoulder disorder, and a heart disorder will be 
addressed in the REMAND section of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has recently indicated 
that, alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records indicate that, in 
September 1974, he was treated for complaints of right upper 
back pain with bending.  However, his June 1975 separation 
examination report is negative for back symptomatology.  
Post-service medical records include several private medical 
records dated in 1997 that indicate that lumbago was an 
active problem for the veteran and a September 1997 VA 
treatment record indicating that the veteran used a TENS 
unit.

In this case, even assuming that the veteran currently has a 
chronic back disorder, there is no competent medical evidence 
suggesting a nexus between such a disorder and service.  
Indeed, the only evidence of record suggesting a link between 
such a disorder and service is the veteran's lay opinion; in 
his January 1995 application, he reported an in-service back 
injury.  However, the Board would point out that the veteran 
has not been shown to possess the medical expertise necessary 
to establish a nexus between a currently diagnosed disorder 
and service.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Therefore, the veteran's lay contentions, alone, do 
not provide a sufficient basis upon which to find this claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93.  Moreover, there is no evidence that the veteran's 
claimed disorder was chronic in service, and, to the extent 
that the veteran's assertions in this case constitute 
evidence of continuity of symptomatology since service, the 
Board notes that competent evidence has not been submitted 
that relates a present condition to that symptomatology.  See 
Savage v. Gober, supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a back disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed July 1995 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder on 
the merits; however, in an October 1998 Supplemental 
Statement of the Case, the RO continued this denial on the 
basis that the veteran's claim was not well grounded.  
However, regardless of the basis of the RO's denial, when an 
RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded claim analysis.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996). 

During his November 1998 VA video conference hearing, the 
veteran reported private medical treatment for a back 
disorder, and the Board observes that records of such 
treatment are not included with the veteran's claims file.  
The VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also Robinette 
v. Brown, 8 Vet. App. at 77-78.  Essentially, the veteran 
needs competent medical evidence of a relationship between a 
current disability and service.

ORDER

A well-grounded claim not having been submitted, service 
connection for a back disorder is denied.


REMAND

Service connection for PTSD requires current medical evidence 
establishing a clear diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the Board observes that the veteran's June 1995 
VA psychiatric examination report contains a diagnosis of 
PTSD.  The examiner related this diagnosis to the veteran's 
service in Vietnam, although the examiner noted that the 
veteran "was not in combat."  A review of the veteran's 
military records reflects that he did not receive such 
combat-related citations as the Combat Infantryman Badge or 
the Purple Heart.  There is a notation, however, that the 
veteran's military unit received the Presidential Unit 
Citation, which, under certain circumstances, may signify 
personal participation in "combat with the enemy."  With 
regard to the question of a verifiable in-service stressor, 
the Board observes that, in a statement received by the RO in 
July 1995, the veteran indicated that he was surrounded by 
"death and destruction" in Vietnam and was shot at several 
times.  Moreover, during his November 1998 VA Travel Board 
hearing, the veteran reported that he had a document 
indicating that his military occupational specialty had been 
changed from a cook to a truck driver.  The Board notes 
further, that the veteran testified that he was exposed to 
small arms fire while riding "shotgun" in a convoy and that 
he  was exposed to incoming mortar rounds.  However, there is 
no indication that an attempt has been made to verify any of 
these stressors or the circumstances surrounding the award of 
the Presidential Unit Citation.  Further development in this 
regard is necessary. 

Also, during his November 1998 VA video conference hearing, 
the veteran reported treatment for his claimed bilateral 
shoulder and heart disorders at the Muskogee VA Medical 
Center (VAMC).  A review of the veteran's claims file, 
however, indicates that records of such treatment are not 
currently associated with the claims file.  Such records 
should be obtained by the RO.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Muskogee 
VAMC and request all records of treatment 
of the veteran since his discharge from 
service in November 1975.  Any and all 
records received by the RO should be 
associated with the veteran's claims 
file.

2.  Then, the RO should again request 
from the veteran a comprehensive 
statement containing as much detail as 
possible regarding his alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  In addition, the veteran should 
be asked to provide specific details of 
the duties he performed during his 
Vietnam tour and to submit any military 
documentation that he has relevant to 
those duties.  The veteran should also be 
asked to provide information regarding 
the award of the Presidential Unit 
Citation.  The veteran is advised that 
this information is vital to obtaining 
supportive evidence of the claimed 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should also be 
informed that the Court has held that 
asking him to provide such underlying 
facts does not constitute either an 
impossible or an onerous task.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

3.  Then, the RO should review the file, 
including the post-service medical 
evidence of record, and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary, a copy of the 
veteran's DD Form 214, and all associated 
service documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (Unit Records 
Center).  The Unit Records Center should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, furnish the 
unit history for the unit the veteran was 
assigned to while in Vietnam, and 
indicate, in view of the veteran's 
receipt of the Presidential Unit 
Citation, whether his unit was engaged in 
combat with the enemy at any time that 
the veteran was a member of such unit.  
Any information regarding the award of 
the Presidential Unit Citation including 
the circumstances and dates pertinent to 
the award should be requested.

4.  Following the receipt of a response 
from the Unit Records Center, and after 
undertaking any additional development 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any combat participation (to which 
purported stressor(s) are/is related) 
and/or verified noncombat-related 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat participation or noncombat-
related stressors have been verified, the 
RO should so state in its report, skip 
paragraphs 5 and 6, and proceed to 
paragraph 7.

5.  Then, but only if verification of 
combat participation or non-combat 
related stressor(s) is accomplished, the 
RO should schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, extent, and 
etiology of any current psychiatric 
disorders.  The examiner must consider 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), which recommends the use of a 
multi-axial diagnosis and sets forth the 
criteria for diagnosing psychiatric 
disorders, including PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide to the examiner the summary 
of verified combat action/stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  If more than one diagnosis is 
rendered, the examiner should 
distinguish, to the extent possible, 
symptomatology attributable to each; 
assign a Global Assessment of Functioning 
Scale score; and explain what the score 
represents.  The report of the 
examination should include complete 
rationales for all opinions expressed.  
Since it is important that each 
disability be viewed in relation to its 
history, the claims file must be made 
available to and reviewed by the examiner 
in connection with the examination.  See 
38 C.F.R. § 4.1 (1998).  The examination 
report, which should reflect 
consideration of the veteran's relevant 
history, should be typed.

6.  The RO should then review the 
examination report.  If this report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Specifically, 
the RO should note whether a diagnosis of 
PTSD was based on an unverified stressor 
or history.  See West v. Brown, 7 Vet. 
App. 70, 77 (1994) (an examination report 
containing a diagnosis based upon an 
unverified stressor or history is 
inadequate).  

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law (including 
Cohen v. Brown, 10 Vet. App. 128 (1997)).  
The RO should also readjudicate the 
veteran's claims for service connection 
for bilateral shoulder and heart 
disorders.  If the determination of any 
of these claims remains unfavorable to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the 

ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

